Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanton (3233907).
Stanton discloses:
21. A kit (figs 1-5) for mounting a nose cone to a tubular shell of a cargo container, the tubular shell having a generally circular cross-section defining an axial direction and a perpendicular radial direction in a plane of the cross-section (the Office notes that Applicant has selected language of which makes the above features non-positively claimed; the positively claimed features of the kit are capable of performing the above intended use of interacting with a nose and shell), the kit comprising: an annular mounting ring (11/12) comprising: an axially rearwardly facing annular coupling slot (slot such as adjacent 21) sized and shaped to receive a forward annular edge of the tubular shell (capable of performing the above intended use, as for example shown in fig 3, 4); and a radially outwardly extending mounting ring annular flange spaced axially forwardly from the coupling slot (portion of 12, such as at lower portion in fig 3, 4); and an annular clamping collar (10) comprising: a radially inwardly facing annular groove (groove within 10); and a constriction device operative selectively to circumferentially constrict the clamping collar (adjacent 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans (3178050) in view of Stanton.
Hans discloses:
A cargo container (figs 1-7) comprising a tubular shell (adjacent c), a nose cone (1) with the exception of the following which is disclosed by Stanton: an annular mounting ring mounted to an annular opening of the tubular shell (11, 12), and an annular clamping collar reversibly clamping the nose cone to the annular mounting ring (10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hans in view of Stanton (by either adding or replacing attaching features above) in order to permit the device to open in a more controlled and efficient manner thereby enhancing protection to the user while also permitting enhanced access.

Potentially Allowable Subject Matter
Applicant should cancel claims 20 and 21 and the application is allowable with claims 1-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735